Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-16 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed May 21, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-2 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yanas et al. (US 4448718).
With regards to instant claims 1-2, Yanas teaches a proteinaceous substrate wherein the proteinaceous substrate is a collagen (see abstract, as required by instant claim 2) and the crosslinking agent is an aldehyde and glycosaminoglycan (see abstract) by phase crosslinking (see col. 1, lines 10-15), wherein the aldehyde is a glutaraldehyde (see col. 1, lines 55, as required by instant claim 4, i.e., a hyaluronic acid, as required by instant claim 6).  Yanas also teach that the glutaraldehyde is heated at a temp of about 20-100ºC (see col. 4, lines 35+, as required by instant claim 5, thus heat treated).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanas et al. (US 4448718) in view of Browdie (US 6,310,036).
With regards to instant claims 1-2, Yanas teaches a proteinaceous substrate wherein the proteinaceous substrate is a collagen (see abstract) and the crosslinking agent is an aldehyde and glycosaminoglycan (see abstract) by phase crosslinking (see col. 1, lines 10-15), wherein the aldehyde is a glutaraldehyde (see col. 1, lines 55, as required by instant claim 4). It is within the purview to use hyaluronic acid since as further limited the glycosaminoglycan is hyaluronic acid. 
However, Yanas fails to teach the proteinaceous material is albumin as required by instant claim 3. Although also teach that the glutaraldehyde is heated at a temp of about 20-100ºC (see col. 4, lines 35+).
 Browdie teaches a composition containing a protein substrate and a crosslinking composition, wherein the proteinaceous substrate is a mixture of collagen and albumin (see col. 6, lines 24-28, as required by instant claims 1-3) wherein the crosslinking agent is a glutaraldehyde (as required by instant claims 4 and 6, see col. 1, lines 55+). 
It would have been obvious to one of ordinary skill in the art to have been motivated to also use albumin as required by instant claim 3 with a reasonable expectation of success because Browdie teaches an albumen and collagen can be used as the proteinaceous material.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,198,363. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because the instant claims recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent. The kit of the patent recites the same. Therefore, the kit or the composition comprising a liquid proteinaceous substrate with preformed liquid crosslinking of a crosslinking agent and a glycosaminoglycan are obvious variation of each other. 
  Both applications recite using the same compositions and/or derivatives thereof.  See current application claims 1 - 16 and patented claims 1 -3.  The compositions recited in the claims are anticipatory of each other.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
Claims 1 -16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,586,671 and claims 1-9 of U.S. Patent No. 9,789,221. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because the instant claims recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent. The patent recites producing the composition.. Therefore, method of making the composition comprising a liquid proteinaceous substrate with preformed liquid crosslinking of a crosslinking agent and a glycosaminoglycan would have resulted in the instant claimed invention as the process comprises using the same agents.
  The compositions recited in the claims are anticipatory of each other.


 
Claims 1 -16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,279,073. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because both claims recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent, heat stabilized glutaraldehyde and hyaluronic acid, wherein the wherein said phase invertible composition has an average burst of about 200 to about 850 mmHg, as measured at about room temperature. The patent recites producing the composition. 
  The compositions recited in the claims are obvious variation of each other.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,675,378.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents directed to a method of sealing a surgical site comprising: (a) mixing proteinaceous substrate with crosslinking agent and a glycosaminoglycan, thereby forming a phase invertible composition whilst the claims of the instant are to a phase invertible composition, capable of been used as a sealant as recited by the patented claims. Thus, the formulation is a set of precursor steps to the process of the method of sealing recited by the patent and therefore are part of the obvious variation of the instant application claims compared to the patented claims.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 

Claims 1 -16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,398,801. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because both claims recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent, heat stabilized glutaraldehyde. The patent recites producing the composition. 
  The compositions recited in the claims are obvious variation of each other.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,098,981.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents directed to a method of delivering a delivering an amount of a composition to a vascular site of a subject, comprising a proteinaceous substrate and a stabilized, heat treated dialdehyde wherein the aldehyde is a heat treated glutaraldehyde whilst the claims of the instant are to a phase invertible composition, capable of been used as a sealant as recited by the patented claims. Thus, the formulation is a set of precursor steps to the process of the method of sealing recited by the patent and therefore are part of the obvious variation of the instant application claims compared to the patented claims.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1 -16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,789,221. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims are not identical, they are not patentably distinct from each other because the claims of the patent are to producing a phase invertible composition comprising a proteinaceous substrate; and (b) a liquid crosslinking composition comprising a macromolecular crosslinking agent which comprises a reaction product of an excess of a liquid aldehyde crosslinking agent and a glycosaminoglycan and the claims of  the instant recite a phase invertible formulation comprising a proteinaceous substrate and a crosslinking agent, heat stabilized glutaraldehyde and hyaluronic acid, The producing of the claims of the patent would have resulted in the composition of the instant claims. 
  The compositions recited in the claims are obvious variation of each other.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-6 are rejected under the judicially createddoctrine of double patenting over claims 1-54 of US Patent No. 7,303,757 or claims 1-20 of US Patent No. 8,349348 , US 10,722,610 Claims 1-21 The referenced patents make obvious the instant invention.In looking in continuity data, it is noted that applicant has numerous issued patents and pending applications encompassing the same or similar subject matter of the instant application. Applicant should review all subject matter considered the same or similar, and submit the appropriate Terminal Disclaimer(s). For example, 16934699 to be same or similar subject matter(s). 

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        5/5/22